DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding Claim 1, the prior art fails to teach, disclose, or suggest, either alone or in combination, the control blade comprises: a fixing branch for fixing the control blade with respect to the trip member, an actuation branch, a rear end of which is linked to the fixing branch and which, in the absence of application of an actuation effort, stresses the trip member in a direction corresponding to the closure of the electrical switch, and a control branch which is linked to the actuation branch and which, when under application of an actuation effort which is applied to it by an actuation member, will pivot about an axis orthogonal to a direction of actuation of the trip member to provoke a tilting of the actuation branch against its elasticity to keep the electrical switch in an open free state; and a locking device for locking the control blade in an initial 
Regarding Claim 14, the prior art fails to teach, disclose, or suggest, either alone or in combination, a method for testing an assembly that comprises a control blade comprises: a fixing branch for fixing the control blade with respect to the trip member; an actuation branch, a rear end of which is linked to the fixing branch and which, in the absence of application of an actuation effort, stresses the trip member in a direction corresponding to the closure of the electrical switch; and a control branch which is linked to the actuation branch and which, when under application of an actuation effort which is applied to it by an actuation member, will pivot about an axis orthogonal to a direction of actuation of the trip member to provoke a tilting of the actuation branch against its elasticity to keep the electrical switch in an open free state and a locking device for locking the control blade in an initial position of delivery of the assembly in which the actuation branch does not stress the trip member of the electrical switch which is in its open state and in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yanai et al. (US 2007/0039811) hereafter “Yanai” discloses an assembly (Fig. 4) comprising: an electrical switch comprising a trip member (7); and a control branch (13), when under application of an actuation effort which is applied to it by an actuation member (13C), will pivot about an axis orthogonal to a direction of actuation of the trip member (¶ [0102]).
Bertsch (US 2015/0041296) discloses a switch spring (Figures 1-2) which comprises an elastically deformable control blade (4) for controlling the change of state of the electrical switch in response to the application of an actuation effort on the control blade (¶ [Abstract]), and in which the control blade comprises: a fixing branch (36) for fixing the control blade with respect to the switch contact (¶ [0044]) and an actuation branch (22), a rear end (25) of which is linked to the fixing branch (Fig. 3).
However neither Yanai nor Bertsch disclose an actuation branch, a rear end of which is linked to the fixing branch and which, in the absence of application of an actuation effort, stresses the trip member in a direction corresponding to the closure of the electrical switch and the control branch will pivot about an axis orthogonal to a direction of actuation trip member to provoke a tilting of the actuation branch against its elasticity to keep the electrical switch in an open free state, and a locking device for locking the control blade in an initial position of delivery of the assembly in which the actuation branch does not stress the trip member of the electrical switch which is in its open state. Specifically it would have not been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the particular structure in the assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IMAN MALAKOOTI/       
Examiner, Art Unit 2833

/EDWIN A. LEON/Primary Examiner, Art Unit 2833